Title: To James Madison from Elias Vanderhorst, 12 September 1803
From: Vanderhorst, Elias
To: Madison, James


					
						Duplicate
						Sir
						Bristol Sepr. 12th. 1803
					
					Since my last respects to you of the 28th. July & 5th. Ulto, Pr. the Ship Black River, Captn. Gillop, via New York, I have not been honored with any of your Favors.  The cheif Object of the present is to enclose you the last State of the Bristol Infirmary made up to the end of the Year 1802, ’though but  published.  I also enclose you some of our late News Papers & the last London Price Current, to which I beg leave to refer for what is now passing in this Quarter.  The Harvest in this Country is nearly closed, and is not only abundant, but of excellent Quality, as the weather for gathering it has been uncommonly fine, the Season for near three Months past having been very dry, insomuch that our Parks & Gardens have suffered very considerably, and are now suffering still more daily.  I have the Honor to be &c &c
					 

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
